Citation Nr: 1823685	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service-connection for polyneuropathy, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a compensable evaluation for service-connected scalp wounds.

3.  Entitlement to a compensable evaluation for service-connected superficial scars of the forehead.  

4.  Entitlement to an evaluation in excess of 10 percent for service-connected diabetes mellitus.  

5.  Entitlement to an evaluation in excess of 60 percent for bronchial asthma.

6.  Entitlement to an evaluation in excess of 10 percent for coronary arteriosclerosis, status post myocardial infarction and left ventricular hypertrophy.

7.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic sinusitis.

8.  Entitlement to an evaluation in excess of 10 percent for service-connected allergic rhinitis.

9.  Entitlement to a compensable evaluation for gouty arthritis bilateral feet.  

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, jurisdiction was transferred to the New Orleans, Louisiana, RO.   

The Veteran presented testimony before the Board in January 2018; the transcript has been associated with the claim file. 

The issues of service connection for polyneuropathy, increased evaluations for coronary arteriosclerosis, chronic sinusitis, bronchial asthma, allergic rhinitis, and gouty arthritis of the bilateral feet, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1966 to September 1969.

2.  During the January 2018 Board hearing, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the issues of entitlement to increased evaluations for diabetes mellitus, superficial scars of the forehead, and scalp wounds was requested.



CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to increased evaluations for diabetes mellitus, superficial scars of the forehead, and scalp wounds, by the Veteran and his authorized representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during the January 2018 Board hearing, the Veteran withdrew the issues of entitlement to increased evaluations for diabetes mellitus, superficial scars of the forehead, and scalp wounds.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to a compensable evaluation for service-connected scalp wounds is dismissed.

Entitlement to a compensable evaluation for service-connected superficial scars of the forehead is dismissed.  

Entitlement to an evaluation in excess of 10 percent for service-connected diabetes mellitus is dismissed.  



REMAND

The Board finds that additional development is needed before a final determination may be made on the remaining issues on appeal.    

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  The duty to assist also includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran last underwent VA examinations to assess the severity of his gouty arthritis in 2012 and coronary arteriosclerosis, chronic sinusitis, bronchial asthma, and allergic rhinitis, in 2013.  During his January 2018 Board hearing, the Veteran testified the claimed conditions had worsened in severity since that time, to include shortness of breath with physical activity, difficulty breathing, increased asthma attacks, and increased pain in his feet. 

VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded VA examinations in 2012 and 2013 and he has testified that the conditions on appeal have worsened in severity, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board additionally finds that a VA examination is necessary to determine the nature and etiology of the claimed polyneuropathy.  First, the Veteran contends that he has neuropathy as the result of his service-connected diabetes mellitus; however, the record contains conflicting information as to whether the Veteran currently has diabetic neuropathy.  For example, the July 2012 VA examiner found no evidence of diabetic neuropathy and VA outpatient treatment records dated in 2016 contain various diagnoses of diabetic neuropathy, axonal neuropathy, and sensory polyneuropathy consistent with diabetes mellitus.  The Board also finds that a new examination is necessary to address secondary causation as the August 2012 VA examiner diagnosed the Veteran with peripheral polyneuropathy, but found that the condition was not due to diabetes mellitus; the examiner did not address whether polyneuropathy was aggravated by diabetes mellitus.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.   McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4). 

The adjudication of the claim for TDIU could be impacted by a favorable resolution of the remanded issues.  Thus, the Board finds the issue of entitlement to TDIU is inextricably intertwined with the issues being remanded; as such, the adjudication of the issue of entitlement to TDIU must be deferred.  See Harris v Derwinski, 
1 Vet. App. 80 (1991).

The RO should ensure that all due process requirements are met, to include obtaining any updated VA treatment records since September 2016.  38 C.F.R. § 3.159.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C. § 5103A  (b) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated VA treatment records pertinent to the issues, to include those dated from September 2016 to the present.  All attempts to secure this evidence must be documented in the claim file by the RO and VA facilities must provide a negative response if no records are available.  

2.  Once the development above has been completed, schedule the Veteran for the appropriate VA examinations to determine the current degree of severity of his service-connected coronary arteriosclerosis, chronic sinusitis, allergic rhinitis, bronchial asthma, and gouty arthritis of the bilateral feet.  The electronic record, to include a copy of this remand must be made available to the examiners for review, and the examination reports should reflect that such a review was accomplished.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.  
	
The examiners must also provide an opinion on the effect that the Veteran's service-connected disabilities would be expected to have on his employability - meaning the ability to secure or follow employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.  In answering this question, please discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected disabilities on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education  and work history.  

It is most essential the examiners discuss the underlying rationale for all opinions, preferably citing to specific evidence in the file supporting conclusions.

3.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's claimed polyneuropathy.  The electronic record, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in the report whether the electronic record was reviewed.  All indicated tests and studies should be completed.

The examiner should state whether the Veteran currently has diabetic neuropathy.  If not, the examiner should state whether the Veteran currently has polyneuropathy and/or axonal neuropathy and if so, whether it is at least as likely as not (50 percent or greater probability) that such disability is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the Veteran's diabetes mellitus.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


